DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 18 August 2020, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Moreover, applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 17-19 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No.9,830,709 B2 in view of Rodriguez-Serrano et al. (US 2017/0083792 A1) (hereinafter, Rodriguez).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application and the claim 12 of U.S. Patent No.9,830,709 B2 recite common subject matter.
The elements of claim 1 are fully anticipated by the claim 12 of U.S. Patent No.9,830,709 B2.
Moreover, claim 12 of the US patent discloses an artificial neural network (ANN) of a computing device, the ANN comprising: 
a representation network configured to:
receive a target object from a first frame of a sequence of frames and a search region corresponding to an expected location of the target object in a subsequent frame of the sequence of frames based on a location of the target object in the first frame, the first fram and the second frame being consecutive frames in the sequence of frames  (claim 12); and


a cross-correlation layer configured to:
convolve the extracted target region feature map with the extracted search region feature map to determine a cross correlation map (claim 11, limitation 4).
However, claim 12 of the US patent does not disclose receiving the extracted target region feature map and the extracted search region feature map;
a predicting layer configured to:
receive the cross-correlation map; and predict coordinates, indicated by a multidimensional vector, of the target region in the subsequent frame based on the convolution; 
a loss layer configured to: 
compare the cross-correlation map with a ground truth cross-correlation map to determine a loss value, the ground truth cross-correlation map based on a ground truth target representation of the target object from the subsequent frame (Rodriguez discloses “[optimizing] the DDD task, the trained CNN; 
back propagate the loss value into the ANN to update a plurality of filter weights of the representation function.
Rodriguez discloses receiving the extracted target region feature map and the extracted search region feature map (Rodriguez discloses “a query image 12 [being] received” at Fig. 2-S108 and ¶0044);
a predicting layer configured to:
receive the cross-correlation map;  and predict coordinates of the target object in the second frames based on the cross-correlation map (Rodriguez discloses “a similarity [being] computed between the query image feature map 46 and the dataset image representations 48 (optionally projected into the new feature space) to identify a subset 56 of one or more similar 
a loss layer (Rodriguez discloses a process of optimizing the ranking loss at Fig. 4-104 and  ¶¶0086-0088) configured to:
compare the cross-correlation map with a ground truth cross-correlation map to determine a loss value, the ground truth cross-correlation map based on a ground truth target feature map of the target object from the second frame (Rodriguez discloses “[optimizing] the DDD task, the trained CNN (with the fully-connected layers removed) may be learned to optimize the ranking loss” at Fig. 4-104 and ¶0086); and
back propagate the loss value into the ANN to update a plurality of filter weights of the representation function (Rodriguez discloses “[t]he vector of these derivatives of the loss [being] backpropagated through the model by first multiplying the vector of the loss 104 by the layer 98 weights, and computing the derivative of the loss, and using the new loss to update the weights of C5, then to C4, and so on, in the conventional manner” at Fig. 4 and ¶0088).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the CNN of Rodriguez to claim 12 of the US patent.
The suggestion/motivation would have been to “provide a method of object localization which takes spatial information into account effectively in generating a global representation of the image while also providing a compact representation” (Rodriguez; ¶0009).

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.9,830,709 B2 in view of Rodriguez-Serrano et al. (US 2017/0083792 A1) (hereinafter, Rodriguez).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 9 of the instant application and the claim 2 of U.S. Patent No.9,830,709 B2 recite common subject matter.
The elements of claim 9 are fully anticipated by the claim 2 of U.S. Patent No.9,830,709 B2.
Moreover, claim 2 of the US patent discloses a method comprising: 
receiving a target object from a first frame of a sequence of frames and a search region corresponding to an expected location of the target object in a second frame of the sequence of frames based on a location of the target object in the first frame, the first frame and the second frame being consecutive frames in the sequence of frames (claim 2); and
extracting a target region feature map of a target object from a first frame and a search region feature map of the search region from the second frame (claim 1, limitations 1-2); 
convolving the extracted target region feature map with the extracted search region feature map to determine a cross-correlation map (claim 1, limitation 3).
However, claim 2 of the US patent does not disclose receiving the extracted target region feature map and the extracted search region feature map;
predicting coordinates of the target region in the second frame based on the cross-correlation map; 
comparing the cross-correlation map with a ground truth cross-correlation map to determine a loss value, the ground truth cross-correlation map based on a ground truth target feature map of the target object from the second frame; and 
back propagating the loss value into an artificial neural network to update a plurality of filter weights of a representation function.
Rodriguez discloses receiving the extracted target region feature map and the extracted search region feature map (Rodriguez discloses “set 40 of annotated images [being] provided. Each annotated image 38 is annotated with a bounding box which identifies a location of an object of interest” at Fig. 2-S104 and ¶0042);

comparing the cross-correlation map with a ground truth cross-correlation map to determine a loss value, the ground truth cross-correlation map based on a ground truth target feature map of the target object from the subsequent frame (Rodriguez discloses “[optimizing] the DDD task, the trained CNN (with the fully-connected layers removed) may be learned to optimize the ranking loss” at Fig. 4-104 and ¶0086); and
back propagating the loss value into an artificial neural network to update a plurality of filter weights of a representation function (Rodriguez discloses “[t]he vector of these derivatives of the loss [being] backpropagated through the model by first multiplying the vector of the loss 104 by the layer 98 weights, and computing the derivative of the loss, and using the new loss to update the weights of C5, then to C4, and so on, in the conventional manner” at Fig. 4 and ¶0088).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the CNN of Rodriguez to claim 2 of the US patent.
The suggestion/motivation would have been to “provide a method of object localization which takes spatial information into account effectively in generating a global representation of the image while also providing a compact representation” (Rodriguez; ¶0009).

17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No.9,830,709 B2 in view of Rodriguez-Serrano et al. (US 2017/0083792 A1) (hereinafter, Rodriguez).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 17 of the instant application and the claim 27 of U.S. Patent No.9,830,709 B2 recite common subject matter.
The elements of claim 17 are fully anticipated by the claim 27 of U.S. Patent No.9,830,709 B2.
Moreover, claim 27 of the US patent discloses a method comprising: 
means for receiving a target object from a first frame of a sequence of frames and a search region corresponding to an expected location of the target object in a subsequent frame of the sequence of frames based on a location of the target object in the first frame, the first frame and the second frame being consecutive frames in the sequence of frames (claim 27); 
means for extracting a target region feature map of a target object from a first frame and a search region feature map of the search region from the second frame (claim 26, limitations 1-2); and
means for convolving the extracted target region feature map with the extracted search region feature map to determine a cross-correlation map (claim 26, limitation 3).
However, claim 27 of the US patent does not disclose means for receiving the extracted target region feature map and the extracted search region feature map; 
means for predicting coordinates of the target region in the second frame based on the cross-correlation map;
means for comparing the cross-correlation map with a ground truth cross-correlation map to determine a loss value, the ground truth cross-correlation map based on a ground truth target feature map of the target object from the subsequent frame; and 

Rodriguez discloses means for receiving the extracted target region feature map and the extracted search region feature map (Rodriguez discloses “set 40 of annotated images [being] provided. Each annotated image 38 is annotated with a bounding box which identifies a location of an object of interest” at Fig. 2-S104 and ¶0042);
means for predicting coordinates of the target region in the subsequent frame based on the convolving (Rodriguez discloses “a similarity [being] computed between the query image representation 46 and the dataset image representations 48 (optionally projected into the new feature space) to identify a subset 56 of one or more similar annotated image(s), i.e., those which have the most similar representations (in the new feature space)” at Fig. 2-S112 and ¶0046);
means for comparing the cross-correlation map with a ground truth cross-correlation map to determine a loss value, the ground truth cross-correlation map based on a ground truth target feature map of the target object from the subsequent frame (Rodriguez discloses “[optimizing] the DDD task, the trained CNN (with the fully-connected layers removed) may be learned to optimize the ranking loss” at Fig. 4-104 and ¶0086); and
means for back propagating the loss value into an artificial neural network to update a plurality of filter weights of a representation function (Rodriguez discloses “[t]he vector of these derivatives of the loss [being] backpropagated through the model by first multiplying the vector of the loss 104 by the layer 98 weights, and computing the derivative of the loss, and using the new loss to update the weights of C5, then to C4, and so on, in the conventional manner” at Fig. 4 and ¶0088).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the CNN of Rodriguez to claim 17 of the US patent.
.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No.9,830,709 B2 in view of Rodriguez-Serrano et al. (US 2017/0083792 A1) (hereinafter, Rodriguez).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 20 of the instant application and the claim 22 of U.S. Patent No.9,830,709 B2 recite common subject matter.
The elements of claim 20 are fully anticipated by the claim 22 of U.S. Patent No.9,830,709 B2.
Moreover, Moreover, claim 22 of the US patent discloses a non-transitory computer-readable medium having program code recorded thereon, the program code being executed by a processor of a neural computing device and comprising:
program code to receive a target object from a first frame of a sequence of frames and a search region corresponding to an expected location of the target object in a subsequent frame of the sequence of frames based on a location of the target object in the first frame, the first frame and the second frame being consecutive frames in the sequence of frames (claim 22); 
program code to extract a target region feature map of a target object from a first frame and a search region feature map of the search region from the second frame (claim 21, limitations 1-2); and
program code to convolve the extracted target region feature map with the extracted search region feature map to determine a cross-correlation map (claim 21, limitation 3).

program code to predict coordinates of the target region in the second frame based on the cross-correlation map;
program code to compare the cross-correlation map with a ground truth cross-correlation map to determine a loss value, the ground truth cross-correlation map based on a ground truth target feature map of the target object from the subsequent frame; and 
program code to back propagate the loss value into an artificial neural network to update a plurality of filter weights of a feature map function.
Rodriguez discloses program code to receive the extracted target region feature map and the extracted search region feature map (Rodriguez discloses “set 40 of annotated images [being] provided. Each annotated image 38 is annotated with a bounding box which identifies a location of an object of interest” at Fig. 2-S104 and ¶0042);
program code to predict coordinates of the target region in the subsequent frame based on the convolving (Rodriguez discloses “a similarity [being] computed between the query image representation 46 and the dataset image representations 48 (optionally projected into the new feature space) to identify a subset 56 of one or more similar annotated image(s), i.e., those which have the most similar representations (in the new feature space)” at Fig. 2-S112 and ¶0046);
program code to compare the cross-correlation map with a ground truth cross-correlation map to determine a loss value, the ground truth cross-correlation map based on a ground truth target feature map of the target object from the subsequent frame (Rodriguez discloses “[optimizing] the DDD task, the trained CNN (with the fully-connected layers removed) may be learned to optimize the ranking loss” at Fig. 4-104 and ¶0086); and
program code to back propagate the loss value into an artificial neural network to update a plurality of filter weights of a representation function (Rodriguez discloses “[t]he vector of 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the CNN of Rodriguez to claim 11 of the US patent.
The suggestion/motivation would have been to “provide a method of object localization which takes spatial information into account effectively in generating a global representation of the image while also providing a compact representation” (Rodriguez; ¶0009).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0075290 A1) in view of Rodriguez-Serrano et al. (US 2017/0083792 A1) (hereinafter, Rodriguez).
a.	Regarding claim 1, Chen discloses an artificial neural network (ANN) of a computing device, the ANN comprising:
a representation network configured to:

extract a target region representation of the target object from the first frame and a search region representation of the search region from the second frame (Chen discloses that “the first feature extraction stage 110 is implemented as a CNN with a plurality of convolutional layers Conv1 611, Conv2 613, Conv3 614, and Conv4 616. Two pooling layers Pooling1 612 and Pooling2 615 are disposed between the convolutional layers 611 and 613 and between the convolutional layers 614 and 616, respectively. It would be appreciated that the construction of the first feature extraction stage 110 is merely shown in FIG. 6 as an example. In other examples, more or less layers or other types of layers may be included and the arrangements of the layers may be different” at Fig. 6 and ¶¶0066-0069).
However, rest of the claim limitations are not disclose by Liu.
Instead, Rodriguez discloses a cross-correlation layer configured to:
receive the extracted target region and the extracted search region (Rodriguez discloses “the query image 12 [being] input to the neural network model 42 at the output of the selected layer of the model is used to generate a representation 46 of the query image, in a similar manner to the annotated images” at Fig. 2-S110 and ¶0045); and
convolve the extracted target region with the extracted search region to determine a cross-correlation map (Rodriguez discloses “the query image 12 [being] input to the neural network model 42 at the output of the selected layer of the model is used to generate a representation 46 of the query image, in a similar manner to the annotated images” at Fig. 2-S110 and ¶0045);
a predicting layer configured to:
receive the cross-correlation map (Rodriguez discloses “a similarity [being] computed between the query image representation 46 and the dataset image representations 48 (optionally projected into the new feature space) to identify a subset 56 of one or more similar annotated image(s), i.e., those which have the most similar representations (in the new feature space)” at Fig. 2-S112 and ¶0046); and 
predict coordinates of the target object in the second frame based on the cross-correlation map (Rodriguez discloses “a similarity [being] computed between the query image representation 46 and the dataset image representations 48 (optionally projected into the new feature space) to identify a subset 56 of one or more similar annotated image(s), i.e., those which have the most similar representations (in the new feature space)” at Fig. 2-S112 and ¶0046); and 

compare the cross-correlation map with a ground truth cross-correlation map to determine a loss value, the ground truth cross-correlation map based on a ground truth target object from the second frame (Rodriguez discloses “[optimizing] the DDD task, the trained CNN (with the fully-connected layers removed) may be learned to optimize the ranking loss” at Fig. 4-104 and ¶0086); and
back propagate the loss value into the ANN to update a plurality of filter weights of a representation function (Rodriguez discloses “[t]he vector of these derivatives of the loss [being] backpropagated through the model by first multiplying the vector of the loss 104 by the layer 98 weights, and computing the derivative of the loss, and using the new loss to update the weights of C5, then to C4, and so on, in the conventional manner” at Fig. 4 and ¶0088).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the CNN of Rodriguez to Liu’s the processes of extracting the feature vectors and determining the regions in the image used in the subnetworks.
The suggestion/motivation would have been to “provide a method of object localization which takes spatial information into account effectively in generating a global representation of the image while also providing a compact representation” (Rodriguez; ¶0009).
b.	Regarding claim 2, the combination applied in claim 1 discloses in which the cross-correlation layer is further configured to convolve the ground truth target feature map with the search region feature map to determine the ground truth cross-correlation map (Rodriguez discloses “[t]he CNN 43, when used for conventional computer vision tasks, [receiving] as input the (R,G,B) pixel values of an image of standardized size. The first layers 70, 72, 74, 76, 78 are a concatenation of several convolutional layers sometimes followed by max-pooling layers 86, 88, 90. The exemplary model includes three max-pooling layers although fewer or more max-
c.	Regarding claim 3, the combination applied in claim 1 discloses in which the loss layer comprises a pixel-wise least square errors (L2) loss function or a structured base loss function (Rodriguez discloses the derivatives of the ranking loss at Fig. 4 and ¶0087).
d.	Regarding claim 4, the combination applied in claim 1 discloses in which the cross-correlation layer is further configured to determine the cross-correlation map during a forward pass of the ANN (Rodriguez discloses “[t]he CNN 43, when used for conventional computer vision tasks, [receiving] as input the (R,G,B) pixel values of an image of standardized size. The first layers 70, 72, 74, 76, 78 are a concatenation of several convolutional layers sometimes followed by max-pooling layers 86, 88, 90. The exemplary model includes three max-pooling layers although fewer or more max-pooling layers may be included in the model, such as 1, 2, 4, or 5 max-pooling layers. The last, fully connected layers 80, 82, 84 are essentially a fully-connected multi-layer perceptron. The first 80 of such layers is connected to all the neurons of the preceding max-pooling layer 90. The standard output 92 of the neural network is a soft-max encoding of the task, so for a 1000-class classification problem, the output has 1000 neurons which constitute a prediction for each class” at Figs. 3 and 4 and ¶¶0058-0064).
e.	Regarding claim 5, the combination applied in claim 1 discloses in which, during a backward pass, the loss value for the plurality of filter weights is back propagated through the extracted target region feature map and the loss value for an input feature map is back propagated through the extracted search region feature map (Rodriguez discloses “[t]he vector 
f.	Regarding claim 6, the combination applied in claim 1 discloses in which the cross-correlation layer is learned by back propagating the loss value (Rodriguez discloses “[t]he vector of these derivatives of the loss [being] backpropagated through the model by first multiplying the vector of the loss 104 by the layer 98 weights, and computing the derivative of the loss, and using the new loss to update the weights of C5, then to C4, and so on, in the conventional manner” at Fig. 4 and ¶0088).
g.	Regarding claim 7, the combination applied in claim 1 discloses in which the ground truth cross-correlation map comprises a label (Rodriguez discloses “the CNN … [being] trained by end-to-end learning of the parameters of the neural network using a set of training images labeled by class” at ¶0041).
h.	Regarding claim 8, the combination applied in claim 1 discloses in which the representation network is further configured to convolve a target image with the representation function to extract the target region feature map (Rodriguez discloses generating representation of each of the annotated images, which were providing with a bounding box which identifies a location of an object of interest, by using a neural network that was previously generating or trained at Figs. 2-S102, S104 and S106 and ¶¶0040-0043).
i.	Regarding claims 9-16, claims 9-16 are analogous and correspond to claims 1-8, respectively. See rejection of claims 1-8 for further explanation.
j.	Regarding claim 17, claim 17 is analogous and corresponds to claim 9. See rejection of claim 9 for further explanation.
k.	Regarding claim 18, claim 18 is analogous and corresponds to claim 2. See rejection of claim 2 for further explanation.

the loss value for the plurality of filter weights through the extracted target region feature map (Rodriguez discloses “[t]he vector of these derivatives of the loss [being] backpropagated through the model by first multiplying the vector of the loss 104 by the layer 98 weights, and computing the derivative of the loss, and using the new loss to update the weights of C5, then to C4, and so on, in the conventional manner” at Fig. 4 and ¶0088), and
the loss value for an input feature map through the extracted search region feature map (Rodriguez discloses “[t]he vector of these derivatives of the loss [being] backpropagated through the model by first multiplying the vector of the loss 104 by the layer 98 weights, and computing the derivative of the loss, and using the new loss to update the weights of C5, then to C4, and so on, in the conventional manner” at Fig. 4 and ¶0088).
m.	Regarding claim 20, Rodriguez discloses a non-transitory computer-readable medium having program code recorded thereon for tracking a target across a sequence of frames using a representation function of an artificial neural network (ANN), the program code being executed by a processor of a neural computing device (Chen discloses that “the computing system/server 700 is in a form of a general-purpose computing device. Components of the computing system/server 700 may include, but are not limited to, one or more processors or processing units 710, a memory 720, one or more input devices 730, one or more output devices 740, storage 750, and one or more communication units 760. The processing unit 710 may be a real or a virtual processor and is capable of performing various processes in accordance with a program stored in the memory 720. In a multi-processing system, multiple processing units execute computer-executable instructions to increase processing power. The computing system/server 700 typically includes a variety of machine readable medium. Such medium may be any available medium that is accessible by the computing system/server 700, including volatile and non-volatile medium, removable and non-removable medium. The memory 720 may be volatile memory (e.g., registers, cache, a random-access memory (RAM)), non-volatile memory (e.g., a read only memory (ROM), an electrically erasable programmable read only memory (EEPROM), a flash memory), or some combination thereof. The storage 750 may be removable or non-removable, and may include machine readable medium such as flash drives, magnetic disks or any other medium which can be used to store information and which can be accessed within the computing system/server 700” at Fig. 7 and ¶¶0079-0080). 
).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN W LEE/Primary Examiner, Art Unit 2664